DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/635,471 filed on 2/26/2018.
 
Claim Objections
Claim 4 is objected to because of the following informalities: “a shaft of the motor” in line 2 should be corrected to --the shaft of the motor-- as the shaft is previously recited in line 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 35 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the Claim 35 recites “the second portion has a thickness measured in a direction that is parallel to a skin” appears to claim the body as the skin is required in order to have a measurement in relation to the skin. Examiner suggests amending the claim to ensure the skin is not positively recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-10, 12-14, 17-18, 21-33, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avni (US PGPub 2008/0200848).
Regarding claim 1, Avni teaches a handheld device (see Fig. 2a) for applying mechanical vibration to a body portion of an individual to treat a condition of the individual (see abstract, device used to treat congestion and/or sinusitis symptoms), the device comprising:
A housing (Fig. 2b, 202);

A motor in the housing (Fig. 3, 300), the motor configured to oscillate the second portion of the cantilever beam at an oscillation frequency (see paragraph 40).
Regarding claim 2, Avni further teaches wherein the motor is fixedly attached to the cantilever beam (see Fig. 3, motor 300 fixedly attached to the beam)
Regarding claim 3, Avni further teaches wherein the motor has a motor housing (see paragraph 35, lines 1-4), and the motor housing is attached to the cantilever beam (see Fig. 3, motor 300 attached to the beam).
Regarding claim 5, Avni further teaches wherein the motor and the second portion of the cantilever beam are configured to move together (see paragraph 35, the motor causes the beam to vibrate).
Regarding claim 6, Avni further teaches an electrical wire connected to the motor, wherein at least a portion of the electrical wire is coupled to the cantilever beam (see Fig 3; see paragraphs 40-42, beam and motor connected via coaxial transmitter, the motor is comprised of wires, so they are at least indirectly coupled to the beam).
Regarding claim 9, Avni further teaches wherein the cantilever beam has a cross section with a first side (see Fig. 3, cross section could be taken at portion extending outside the 
Regarding claim 10, Avni further teaches wherein the motor is configured to oscillate the cantilever beam at an oscillation frequency sufficient to induce a sinus effect when the second portion of the cantilever beam is applied toward a surface of the body portion (see paragraphs 10 and 33; motor is vibrated to relieve sinus congestion).
Regarding claim 12, Avni further teaches wherein the cantilever beam has a free end (see Fig. 2a, end of 224 extending outward), the second portion being at the free end (see Fig. 2a).
Regarding claim 13, Avni further teaches wherein the cantilever beam has a fixed end, (see Fig. 3, end inside housing connected to coaxial transmitter 301), the first portion being at the fixed end of the cantilever beam (see Fig. 3, first portion inside housing).
Regarding claim 14, Avni further teaches wherein the second portion of the cantilever beam is configured to oscillate with an amplitude that is anywhere between 0.25 mm and 1.5 mm (see paragraph 34, Avni teaches an amplitude of 1mm).
Regarding claim 17, Avni further teaches wherein an oscillation frequency of the cantilever beam is anywhere from 50Hz to 300Hz (see paragraph 40; Avni teaches a oscillation frequency anywhere from 5 to 1000 Hz).
Regarding claim 18, Avni further teaches wherein an oscillation frequency of the cantilever beam is anywhere from 200Hz to 300Hz (see paragraph 40; Avni teaches an oscillation frequency anywhere from 5 to 1000 Hz).
Regarding claim 21, Avni further teaches wherein the body portion comprises a nose region (see Fig. 2a and 2b), and the second portion of the cantilever beam is configured to apply the mechanical vibration to the nose region (see paragraph 36, plate includes a nasal bridge member, the device applies vibration to the plate, which translates to the nose when placed in that area).
Regarding claim 22, Avni further teaches wherein the body portion comprises a facial region (see Fig. 2a and 2b), and the second portion of the cantilever beam is configured to apply the mechanical vibration to the facial region (see Figs 2a and 2b, plate extends over face; see paragraph 33; plate vibrates, vibrating the face).
Regarding claim 23, Avni further teaches wherein the second portion of the cantilever beam is configured for placement over an infraorbital nerve (see Fig. 2b, the infraorbital nerve is located between the nose and eye, covered by 214 of the second portion of the beam).
Regarding claim 24, Avni further teaches wherein the second portion of the cantilever beam is configured for placement over an anterior ethmoidal nerve (see Fig. 2b, the anterior ethmoidal nerve is located along the nose, covered by 216 of the second portion of the beam).
Regarding claim 25, Avni further teaches wherein the second portion of the cantilever beam is configured for placement over an external nasal nerve (see Fig. 2b, the external nasal nerve is located at the end of the anterior ethmoidal nerve, which is located along the nose, covered by 216 of the second portion of the beam).
Regarding claim 26, Avni further teaches wherein the second portion of the cantilever beam is configured for placement over an eyelid of an eye (see Fig. 2a, portion 208 is over the eyelid; see also paragraph 33, the device can be placed over a closed eyelid).
Regarding claim 27, Avni further teaches wherein the second portion of the cantilever beam is configured for placement over along a sensory portion of an ophthalmic nerve division of a trigeminal nerve (see Fig. 2b, portion 210 extends along the portion of the nerve).
Regarding claim 28, Avni further teaches wherein the second portion of the cantilever beam is configured for placement over along a sensory portion of an ophthalmic nerve division of a trigeminal nerve (see Fig. 2b, portion 210 extends along the portion of the nerve).
Regarding claim 29, Avni further teaches wherein the second portion of the cantilever beam is configured for placement over along a maxillary portion of an ophthalmic nerve (see Fig. 2b, portion 228 extends along the portion of the nerve).
Regarding claim 30, Avni further teaches wherein the second portion of the cantilever beam is configured to apply a vibrational force having a first directional component that is perpendicular to a surface of the body portion (see Fig. 3 and paragraph 33; oscillation of the motor causes vibration of the plate, the vibrational direction includes perpendicular to the surface of the body).
Regarding claim 31, Avni further teaches wherein the second portion of the cantilever beam is configured to apply a vibrational force having a second directional component that is parallel to the surface of the body portion (see Fig. 3 and paragraph 33; oscillation of the motor causes vibration of the plate, the vibrational direction includes parallel to the surface of the body).
Regarding claim 32, Avni further teaches wherein the second portion has a curvilinear surface for contacting the body portion (see Figs. 2a and 2b, plate of the second portion is curved around the face).
Regarding claim 33, Avni further teaches wherein the second portion has a convex exterior surface (see Fig. 4 showing embodiment where the plate end of the second portion is convex).
Regarding claim 36, Avni teaches A handheld device (see Fig. 2a) for applying mechanical vibration to a body portion of an individual to treat a condition of the individual (see abstract, device used to treat congestion and/or sinusitis symptoms), the device comprising: a housing  (Fig. 2b, 202); a cantilever beam (see Fig. 2a, 224) having a first portion accommodated in the housing (see Fig. 3, beam extends into housing), and a second portion that is moveable relative to the housing (see Fig. 2a, portion of 224 extending out from housing), wherein the second portion is configured to apply the mechanical vibration to the body portion (see paragraph 33, lines 19-25, plate at the end of the second portion applies vibration to the eye area); and a motor in the housing (Fig. 3, 300), wherein the motor and the second portion of the cantilever beam are configured to move together (see paragraph 40).
Regarding claim 37, Avni further teaches wherein the motor has a motor housing (see paragraph 35, lines 1-4), and the motor housing is attached to the cantilever beam (see Fig. 3, motor 300 attached to the beam).
Regarding claim 39, Avni teaches a handheld device (see Fig. 2a) for applying mechanical vibration to a body portion of an individual to treat a condition of the individual (see abstract, device used to treat congestion and/or sinusitis symptoms), the device comprising: a housing  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Wollman (US 5,925,002).
Regarding claim 4, Avni teaches all previous elements of the claim as stated above. Avni does not explicitly disclose wherein the motor comprises a shaft, and the handheld device further comprises an eccentric mass secured to a shaft of the motor.
However, Wollman teaches an analogous hand-held vibratory device (see abstract and Fig. 2) wherein the motor comprises a shaft, and the handheld device further comprises an eccentric mass secured to a shaft of the motor (see fig. 2, 40, 42; see col. 3, lines 1-15).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the motor of Avni to include a shaft and eccentric mass, as taught by Wollman, as these are well-known elements which provide for conversion of rotational motion of a motor into vibration/oscillation motion of a treatment member.
Regarding claim 38, Avni teaches all previous elements of the claim as stated above. Avni does not explicitly disclose wherein the motor comprises a shaft, and the handheld device further comprises an eccentric mass secured to a shaft of the motor.
However, Wollman teaches an analogous hand-held vibratory device (see abstract and Fig. 2) wherein the motor comprises a shaft, and the handheld device further comprises an eccentric mass secured to a shaft of the motor (see fig. 2, 40, 42; see col. 3, lines 1-15).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the motor of Avni to include a shaft and eccentric mass, as taught by Wollman, as these are well-known elements which provide for conversion of rotational motion of a motor into vibration/oscillation motion of a treatment member.
Regarding claim 40, Avni teaches all previous elements of the claim as stated above. Avni does not explicitly disclose wherein the motor comprises a shaft, and the handheld device further comprises an eccentric mass secured to a shaft of the motor.
However, Wollman teaches an analogous hand-held vibratory device (see abstract and Fig. 2) wherein the motor comprises a shaft, and the handheld device further comprises an eccentric mass secured to a shaft of the motor (see fig. 2, 40, 42; see col. 3, lines 1-15).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the motor of Avni to include a shaft and eccentric mass, as taught by Wollman, as these are well-known elements which provide for conversion of rotational motion of a motor into vibration/oscillation motion of a treatment member.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Juto et al. (US PGPub 2013/0158450).
Regarding claim 7, Avni teaches all previous elements of the claim as stated above. Avni does not teach wherein the cantilever beam has a first bending stiffness in a first bending direction and a second bending stiffness in a second bending direction, the second being higher than the first.
However, Juto teaches a similar vibration device which includes a member having a first bending stiffness in a first bending direction and a second bending stiffness in a second bending direction, the second being higher than the first (see Juto para. 0059). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cantilever beam of Avni to have a first and 
Regarding claim 8, Avni, as modified, further teaches wherein the first bending direction corresponds with a direction of oscillation by the second portion of the cantilever beam (see Juto paragraph 59 regarding bending stiffness; see Avni paragraph 40 describing oscillations generated by the motor, the oscillations would cause bending in the first direction).
Regarding claim 11, Avni, as modified, teaches all previous elements of the claim as stated above. Avni does not teach wherein the motor is configured to cause the cantilever beam to undergo bending action in a reciprocating manner.
However, Juto teaches a similar vibration device which includes a member having a stiffness that allows bending (see Juto para. 0059). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the beam of Avni to have a stiffness that allows bending, as taught by Juto, for the purpose of creating a desired oscillation pattern of the beam. As modified, Avni further teaches wherein the motor is configured to cause the cantilever beam to undergo bending action in a reciprocating manner (see Juto paragraph 59 regarding bending stiffness; see Avni paragraph 40 describing oscillations generated by the motor, the oscillations would cause bending).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Caropelo et al. (US PGPub 2015/0164738).
Regarding claim 15, Avni teaches all previous elements of the claim as stated above. Avni does not teach wherein the second portion of the cantilever beam has a durometer that is anywhere between 40A to 60A.
However, Caropelo teaches an analogous hand-held device for apply vibration to the human body (see abstract and fig 1) wherein the vibrating member (Fig. 3A, 22) has a durometer of 40-44A (see paragraph 68).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the second portion of the beam of Avni to have a durometer between 40A to 44A, as taught by Caropelo, for the purpose of using a material that is soft and pliable enough to apply vibration to the body in a comfortable way (see paragraph 68 of Caropelo).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Teixeira et al. (US PGPub 2010/0092916).
Regarding claim 16, Avni teaches all previous elements of the claim as stated above. Avni does not teach wherein the second portion of the cantilever beam is configured to oscillate with a force that is anywhere from 1 N to 3N in free air.
However, Teixeira teaches an analogous device for applying vibration to the face (see paragraph 9) wherein the device is configured to oscillate with a force that is anywhere from 1N to 3N (see paragraph 32, Teixeira teaches oscillation between 5cN to 5N, it would be obvious to choose a force within the claimed range).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the second portion of the cantilever beam of .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Roberts (US PGPub 2015/0119771).
Regarding claim 19, Avni teaches all previous elements of the claim as stated above. Avni does not teach a storage medium configured to store information related to a treatment duration, a treatment start time, a treatment end time, an applied force, a treatment frequency, or any combination of the foregoing, and wherein the information is for tailoring a patient specific treatment.
However, Roberts teaches an analogous hand-held vibration device (see abstract and Fig. 1) comprising a storage medium configured to store information related to a treatment duration, a treatment start time, a treatment end time, an applied force, a treatment frequency, or any combination of the foregoing, and wherein the information is for tailoring a patient specific treatment (see Fig. 2 and paragraphs 65-93 describing the control system; see paragraph 154, the device stores the information in a storage medium).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Avni to include the storage medium as taught by Roberts, for the purpose of allowing the user to control and tailor the treatment to their needs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Gertner et al. (US PGPub 2018/0104514).
Regarding claim 20, Avni teaches all previous elements of the claim as stated above. Avni does not explicitly teach wherein the motor is configured to oscillate the second portion of the cantilever beam at an oscillation frequency sufficient to stimulate a nerve to induce the tear production.
However, Gertner teaches that vibrational frequency between 100Hz and 3000 Hz can stimulate a nerve to induce tear production (see paragraph 510). 
Avni teaches the device can vibrate up to 1000Hz (see paragraph 300). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Avni to vibrate at a frequency specifically to induce tear production in order to use the device to treat dry eye.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Pepe et al. (US PGPub 2017/0304145).
Regarding claim 34, Avni teaches all previous elements of the claim as stated above. Avni further teaches a power switch operable by the individual to activate the handheld device, wherein the power switch comprises a button (see paragraph 40, Avni teaches an on/off switch). Avni does not teach wherein the handheld device is configured to be activated in response to a pressing of the button, and is configured to be de-activated when the button is un- pressed
However, Pepe teaches an analogous vibrational therapy device (Fig. 1 and abstract) comprising a power switch operable by the individual to activate the handheld device (Fig. 1, 26), the power switch comprises a button (see paragraph 27, trigger 26 is analogous to a button, well known in the art), wherein the handheld device is configured to be activated in 
 Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Avni to activate when pressed and de-activate when released, as taught by Pepe, as this is a well-known method of controlling actuation of the motor and would have been obvious to try.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Avni (US PGPub 2008/0200848) in view of Rynerson et al. (US PGPub 2014/0031845).
Regarding claim 35, Avni teaches all previous elements of the claim as stated above. Avni does not teach wherein the second portion has a thickness measured in a direction that is parallel to a skin against which the second portion is to be applied, the thickness being between 0.5 mm and 3 mm. 
However, Rynerson teaches an analogous vibratory device for the face (see fig. 1 and abstract) wherein the second portion (fig. 1, 14) has a thickness measured in a direction that is parallel to a skin against which the second portion is to be applied, the thickness being between 0.5 mm and 3 mm (see paragraph 22, thickness may be between 1-3mm). 
Avni teaches that the face-contacting portion may take a variety of shapes, including a narrow tip (see paragraph 37). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Avni with the tip of the size taught by Rynerson, for the purpose of using a tip appropriately sized for the eye area.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12, 14-36, and 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-32, 34, 37, and 39-40 of copending Application No. 16/057,788 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims include each structural and functional limitation as claimed such that infringement on copending claims would result in infringement on the instant claims.
Instant claim 1 corresponds to copending claim 1. Instant claim 2 corresponds to copending claim 2. Instant claim 3 corresponds to copending claim 3. Instant claim 4 corresponds to copending claim 4. Instant claim 1 corresponds to copending claim 1. Instant claim 5 corresponds to copending claim 5. Instant claim 6 corresponds to copending claim 6. Instant claim 7 corresponds to copending claim 7. Instant claim 8 corresponds to copending claim 8. Instant claim 9 corresponds to copending claim 9. Instant claim 10 corresponds to copending claim 10. Instant claim 11 corresponds to copending claim 11. Instant claim 12 corresponds to copending claim 12. Instant claim 14 corresponds to copending claim 15. Instant claim 15 corresponds to copending claim 16. Instant claim 16 corresponds to copending claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olwoski et al. (USPGPub 2015/0182415) which discloses an eyelid care device; Fuhr et al. (US PGPub 2014/0031866) which discloses a hand-held massage device/
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        /BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799